Citation Nr: 9913233	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-41 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for ovarian cysts and a 
hysterectomy, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to assignment of a higher disability 
evaluation for disc disease with low back and leg pain, 
currently evaluated as 40 percent disabling.

4.  Entitlement to assignment of a higher disability 
evaluation for asthma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
June 1981 and from November 1990 to August 1991, including 
service in the Southwestern theater of operations during the 
Persian Gulf War, from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

The issue of entitlement to assignment of a higher disability 
evaluation for asthma, currently evaluated as 10 percent 
disabling, is addressed in the REMAND, following the ORDER in 
this decision.  The remaining issues are addressed in the 
decision below.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's medically diagnosed ovarian cysts and 
hysterectomy were not manifested during the veteran's period 
of active military service, and are not otherwise shown to be 
related to such service.  

3.  The veteran's medically diagnosed migraine headaches were 
not manifested during the veteran's period of active military 
service, and are not otherwise shown to be related to such 
service.  

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for assignment of higher 
evaluations for disc disease has been obtained by the RO.

5.  The veteran's disc disease with low back and leg pain was 
productive of no more than severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief, at the 
time of the grant of service connection, effective June 1995, 
and there is no evidence that the disability has increased in 
severity since that time, in that there is no evidence of 
pronounced symptoms, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief.  


CONCLUSIONS OF LAW

1.  Ovarian cysts and a hysterectomy were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

2.  Migraine headaches were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The schedular criteria for assignment of a higher 
disability evaluation for disc disease with low back and leg 
pain, currently evaluated as 40 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his or her reported complaints, and the 
unique nature of the statutory and regulatory provisions 
regarding disability due to undiagnosed illnesses render the 
veteran's claims plausible.  The Board finds that the 
evidence of record allows for equitable resolution of the 
claims on appeal, and that the duty to assist the veteran in 
establishing these claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that she had ovarian cysts 
and a hysterectomy, as well as migraine headaches, as a 
direct result of her active military service, including the 
time she spent in the Southwest Asia theater of operations 
during the Persian Gulf War.  The Board has thoroughly 
reviewed each of the veteran's claims in light of the 
evidence of record and the above-referenced laws and 
regulations.  However, for the reasons and bases set forth 
below, the Board finds that the veteran's claims must be 
denied.

A.  Ovarian Cysts and Hysterectomy

The veteran's service medical records are negative for any 
evidence related to ovarian cysts or a hysterectomy.  
Following the veteran's separation from service, the records 
reveal that in April 1994, the veteran was seen at the St. 
Vincent Medical Center and diagnosed with bilateral ovarian 
cysts on the ultrasound pelvis.  

An August 1994 private medical record from Flower Hospital 
reveals that the veteran underwent surgery for a left ovarian 
cyst, endometriosis, and possible uterine fibroids.  The 
objective findings indicated that the cyst on the veteran's 
left ovary had been present for several months, or perhaps a 
couple of years.  

An April 1995 VA outpatient treatment record indicates that 
the veteran was status post surgery for bilateral ovarian 
cysts, which were removed in August 1994.  There was no 
recurrence of the cysts until the veteran was seen in April 
1995.  In January 1996, the veteran underwent a VA general 
medical examination, and was noted to have a past history of 
ovarian cysts, for which she underwent a hysterectomy and 
removal of cysts in December 1995.  

In a June 1997 hearing at the RO, the veteran testified that 
prior to her service in the Persian Gulf War, she had 
ultrasounds done and abdominal pain, but there was no 
evidence of cysts or endometriosis.  However, the veteran 
indicated that during the Gulf War, she developed severe 
abdominal cramps, and the pain continued until she was 
hospitalized, in April 1994.  At that point, it was 
determined that the veteran had endometriosis.  Eventually, 
it was decided that a hysterectomy and oophorectomy would be 
the best way to stop further complications with endometriosis 
or ovarian cysts.  

It appears from the records noted above, that the veteran's 
ovarian cysts and hysterectomy have been attributed to a 
known clinical diagnosis.  As such, there is no basis for 
establishing service connection due to an undiagnosed illness 
under 38 U.S.C.A. § 1117.

Moreover, the veteran's service medical records are negative 
for any complaints or treatment for gynecological problems, 
including ovarian cysts, endometriosis, and a hysterectomy.  
Further, as there is otherwise no persuasive evidence of a 
relationship between the veteran's ovarian cysts and 
hysterectomy and an incident of the veteran's military 
service, there is also no basis for establishing service 
connection according to principles of direct service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  It appears from the evidence of record that the 
veteran developed ovarian cysts, and had a hysterectomy, 
following her military service.  As such, the appeal is 
denied.  

B.  Migraine Headaches

The veteran's service medical records reveal that in her July 
1989 Report of Medical History, the veteran reported a 
history of severe headaches.  However, her service medical 
records are otherwise negative for any evidence of headaches.  

Following service separation, there is adequate evidence of 
record, both private medical records and VA medical records, 
reflecting that the veteran has migraine headaches.  For 
example, a December 1995 private medical record from the 
Grant Medical Center contains a diagnosis of migraine 
headaches.  Private medical records from Tri-County Family 
Physicians, reflecting treatment from approximately May 1995 
to January 1997, reveal an assessment of migraine headaches.  
The veteran reported having had migraines in the past.

In a June 1997 hearing, the veteran testified that when she 
entered service, she indicated on her medical history that 
she had had headaches in the past.  However, since service in 
the Persian Gulf War, she feels that her headaches have 
become more frequent, to the point where she is on daily 
medication to prevent migraines.  Although, she stated that 
she still had migraines, which she experienced once every 
three or four months, as opposed to once every one or two 
weeks.   She indicated that the doctors had not been able to 
tell her what caused the headaches.  

It appears from the records noted above, that the veteran's 
complaints of headaches have been attributed to migraine 
headaches by trained medical professionals.  As the symptoms 
have been attributed to a known clinical diagnosis, there is 
no basis for establishing service connection due to an 
undiagnosed illness under 38 U.S.C.A. § 1117.

Moreover, the veteran's service medical records are negative 
for migraine headaches, aside from the veteran's report of a 
history of severe headaches.  Further, as there is otherwise 
no persuasive evidence of a relationship between the 
veteran's current migraine headaches and the veteran's 
military service, there is therefore, also no basis for 
establishing service connection under 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  It appears from the veteran's 
statements that she may have had headaches prior to her 
period of military service from November 1990 to August 1991, 
however, there is no evidence that the veteran's migraine 
headaches were aggravated in service beyond the normal 
progress of the disorder.  In short, the appeal is denied.  

II.  Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for disc disease with low back and leg pain, and, 
as such, the underlying claim is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing her claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that in a May 1996 rating 
decision, the veteran was granted service connection for 
chronic back pain secondary to a herniated disc at L5/S1 
level, and a 20 percent evaluation was assigned from June 
1995.  That decision was based on evidence that included the 
veteran's service medical records, and post-service VA 
medical records.  The veteran disagreed with the 20 percent 
evaluation, and initiated this appeal.  During the pendency 
of this appeal, in a July 1997 supplemental statement of the 
case, the RO assigned a 40 percent evaluation for the 
veteran's back disability, effective from June 1995, and 
recharacterized the disability as disc disease of the spine 
with leg pain.  The 40 percent evaluation is currently in 
effect, and is the subject of this appeal.  As the veteran 
has not been granted the maximum benefit allowable under the 
VA Schedule for Rating Disabilities, the pending appeal is 
not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the evidence of record reveals that in January 
1996, the veteran underwent a VA examination and was 
diagnosed with chronic low back pain, secondary to herniated 
disc at L5/S1 level.  The objective findings included good 
posture, and marked tenderness at the L5 level.  There was no 
paravertebral muscle spasm.  Range of motion was forward 
flexion to 50 degrees, backward extension to 35 degrees, 
bilateral motion to 40 degrees, and bilateral rotation to 35 
degrees.  The veteran reported a history of having strained 
her back while lifting sandbags during Desert Storm.  She 
complained of lower back pain that radiated to her left lower 
extremity.  She also indicated that she had spasms in her 
back when leaning forward, and that she experienced pain with 
prolonged standing.  A January 1996 VA x-ray report of the 
lumbosacral spine revealed a narrow disc space L5-S1 level, 
otherwise normal.  There were no arthritic changes or other 
pathologic process.  

In a March 1997 VA examination, the veteran was diagnosed 
with chronic lumbosacral strain.  Physical examination 
revealed back flexion to 30 degrees, extension to 20 degrees, 
and bilateral flexion to 20 degrees.  The veteran was taking 
a muscle relaxant.  A bone scan was normal.  Neurological 
testing revealed active and symmetrical reflexes, normal 
muscle strength, a normal sensory evaluation, and negative 
straight leg raising, bilaterally.  

An April 1997 private medical record from J. Mark Hatheway, 
M.D., reveals an assessment of "increased lower back pain in 
a patient with a previous herniated disk at L5-S1."  The 
objective examination included findings that the veteran had 
moderate restriction of lumbar spine motion, with tenderness 
in the lumbosacral area.  The examiner indicated that a 
review of x-rays of the spine revealed a suggestion of a 
spondylolysis, although there was no defect in the pars 
interarticularis.  The veteran indicated that her back pain 
was worse than her leg pain.

In a June 1997 hearing before a hearing officer at the RO, 
the veteran indicated that she presently ran a daycare in her 
home, but that she had to stop watching babies because she 
could not lift them.  She stated that she had daily back 
pain, and could only spend six or seven hours in bed without 
back pain.  She also stated that her back pain greatly 
restricted her ability to do many activities.  Additionally, 
she indicated that she had shooting pains down her legs, 
which she indicated a doctor had told her were related to her 
back disability.  

The veteran's back disability has been rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which sets forth the 
criteria for evaluating intervertebral disc syndrome.  A 20 
percent evaluation is assigned for moderate, recurring 
attacks; a 40 percent evaluation is assigned for severe, 
recurring attacks, with intermittent relief; and a 60 percent 
evaluation is assigned for pronounced symptoms, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  However, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 40 percent for disc disease with low back 
and leg pain, based on the more recent medical evidence, and 
also based on the evidence considered at the time of the 
original grant of service connection, effective from June 
1995.  As such, the appeal is denied.  In that regard, the 
Board finds adequate evidence of record that the veteran's 
back and leg pain is productive of severe, recurring attacks, 
with intermittent relief, such that a 40 percent evaluation 
is warranted.  However, the Board finds no evidence of 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  

In regard to the foregoing, the Board notes that the evidence 
of record has consistently reflected tenderness in the 
lumbosacral region.  Additionally, the more recent medical 
evidence indicates some restriction of motion.  However, 
there is no x-ray evidence of arthritis, and no evidence of 
abnormal neurological findings.  In short, as noted above, 
the Board finds that the evidence has reflected no more than 
a 40 percent evaluation since the inception of this claim, 
and there is no current basis for an evaluation in excess of 
40 percent.  

In reaching the above decision, the Board has considered 
whether the veteran may be warranted a higher disability 
evaluation for her disc disease with low back and leg pain, 
based on application of other related diagnostic code 
provisions.  However, in the absence of evidence of ankylosis 
(Diagnostic Codes 5286, 5289), or fractured vertebrae 
(Diagnostic Code 5285), there is no other potentially 
applicable diagnostic code provision that provides for a 
higher rating.  

The Board has considered the clinical manifestations of the 
veteran's disc disease with low back and leg pain.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 40 percent evaluation for disc disease, with low back 
and leg pain.  Should the veteran's disability picture change 
in the future, she may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation in excess of 40 percent.

In reviewing the foregoing issue, the Board has been 
cognizant of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of balance of the positive 
evidence with the negative evidence as to the issue to allow 
for a favorable determination. 

Further, the Board acknowledges the veteran's complaints that 
her disc disease with low back and leg pain has interfered 
with her work at the daycare, in that she is unable to do 
much lifting.  However, the Board emphasizes that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  In the present appeal, there 
is no evidence of record that the veteran's disability at 
issue in this appeal has caused marked interference with 
employment (i.e., beyond that already contemplated in the 40 
percent evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for ovarian cysts and a hysterectomy is 
denied.

Service connection for migraine headaches is denied.

The schedular criteria for assignment of an evaluation in 
excess of 40 percent for disc disease with low back and leg 
pain have not been met, and the claim is denied.


REMAND

The record reveals that in a May 1996 rating decision, the 
veteran was granted service connection for exercise induced 
asthma, and a noncompensable evaluation was assigned from 
June 1995.  That decision was based on evidence that included 
the veteran's service medical records, and post-service VA 
medical records.  The veteran disagreed with the 
noncompensable evaluation and initiated this appeal. 

The Board notes that more recently, in a December 1997 rating 
decision, the RO assigned the veteran a 10 percent disability 
evaluation for asthma, effective from June 1995.  However, as 
the veteran has not been granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal is not abrogated.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Additionally, the Board notes that during the pendency of the 
veteran's appeal, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current" regulations).  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see Rhodan v. West, 12 Vet. App. 55, 57 (1998) (where 
compensation "'is awarded or increased pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date 
of the Act or administrative issue.'  38 U.S.C. 
§ 5110(g).").  

The Board has reviewed the record, and it is unclear whether 
the RO has evaluated the veteran's asthma based on both the 
former and current versions of the rating criteria, as 
mandated by the Court in Karnas, supra.  The Board notes the 
Statement of the Case (SOC) was issued in August 1996, which 
was prior to the effective date of the current version of the 
rating criteria.  The SOC set forth the former criteria for 
evaluating asthma.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  However, there is no indication in the record 
that the RO considered both the old and the current 
regulations for respiratory disabilities in the December 1997 
rating decision, and in any event, the veteran was never 
provided with a copy of the current regulations. 

Therefore, in order to ensure that all procedural 
requirements are satisfied, this case is remanded to the RO 
for the following:  

The RO should evaluate the veteran's 
asthma under both the former and the 
current versions of the regulations for 
evaluating respiratory disorders, 
including all other pertinent criteria, 
and apply the most favorable result.  If 
the determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case, which includes a 
summary of all pertinent evidence and 
legal authority, including both the 
former and current version of the rating 
criteria for evaluating respiratory 
disorders, as well as the reasons for the 
decision.  The veteran should be afforded 
a reasonable period in which to respond.  
The record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence she desires in connection with her 
current appeal.  No action is required of the veteran until 
she is notified.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

